Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Steiner et al.			:
Application No. 15/628,662			:		Decision on Petition
Filing Date: June 21, 2017			:				
Attorney Docket No. AI-control		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed October 12, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On April 4, 2019, the Office issued a non-final Office including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.  

A reply to the Office action was not matched with the file.  As a result, the Office issued a Notice of Abandonment on October 30, 2019.

Including this petition, applicant has filed six petitions to withdraw the holding of abandonment.  The Office has issued decisions, which are hereby incorporated by reference, dismissing the prior petitions.

All the issues raised by the petition filed October 12, 2021, have been addressed by at least one prior decision.  Therefore, for the reasons set forth in the prior decisions, the holding of abandonment will not be withdrawn.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf. 
A choice by applicants to file an ungrantable petition under 37 C.F.R. § 1.181 in response to this decision instead of a petition under 37 C.F.R. § 1.137(a) may be interpreted as intentional delay, which would prevent applicants from reviving the application in the future.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions